DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because at least Figures 1-21, 29A-34, 37, and 39-65 are not black and white line drawings, and include heavily shaded areas making it difficult to ascertain the specific elements of the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lofthouse et al. (US 2011/0301648) in view of Fleischman et al. (US 2019/0117210).
 	Regarding claim 1, Lofthouse et al. disclose a method for suspending a first bone in relative position to a second bone (figures 1-23), comprising the steps of drilling a hole (110 + 112) through the first bone (figures 7-8, 10); inserting a drill guide (120) through the hole in the first bone (figure 14); advancing the drill guide to a surface of the second bone (figure 14), and drilling a hole in the second bone (figures 15-16, ¶97); inserting an anchor (144) into the hole formed in the second bone (figures 14-16), wherein the anchor is attached to suture (136A, figures 11B-11C); deploying the anchor within the second bone (154A-154’s of anchor 144, figure 19, ¶101-102); tensioning the suture attached to the anchor (¶106-107); and fixing the position of the first bone relative to the second bone using the suture (¶105-107, figure 20). 	However, Lofthouse et al. disclose that the first and second bones are metatarsal bones (bone of toes) and not metacarpal bones (bones of the fingers). 	Fleischman et al. teach that method of suspending metacarpal bones and metatarsal bones are known in the art and the apparatus for performing each method are known equivalents (¶171-172, figures 68-69). 	 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have tried the method of Lofthouse et al. on a metacarpal bone instead of a metacarpal bone as they are both phalanges of the body which Fleischman et al. teach or equivalent bones in the art suitable for fixation using the same apparatus and would work equally well in repairing a compromised metatarsal as it is at is at repairing .

 	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lofthouse et al. (US 2011/0301648) in view of Fleischman et al. (US 2019/0117210) in further view of Sikora et al. (US 2014/0309689).
 	Regarding claim 7, Lofthouse et al. in view of Fleischman et al. disclose the claimed invention except for the fixation device being an all-suture anchor.
 	Sikora et al. disclose the use of a fixation device (58) which is an all-suture anchor (figures 4, 5, 13-14, 23 and 26). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute in the all-suture fixation device of Sikora et al. in for the fixation device of Lofthouse et al. as it a known alternative fixation device use in the repair of small bone and soft tissue repair.
 	Regarding claim 8, Lofthouse et al. in view of Fleischman et al. disclose the claimed invention except for the anchor is an all-suture anchor, rather Lofthouse teaches that the suture is only a portion of the anchor. 	Sikora et al. disclose the use of an all-suture anchor (¶42) as the anchor (figures 1, 2, 5, 7 and 18) as it minimizes the amount of different materials used for the anchor in the fixation/stabilization process (¶42). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775